Case 2:14-cr-20698-DML-DRG ECF No. 244, PageID.1436 Filed 11/25/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                                   Case Number 14-20698
v.                                                         Honorable David M. Lawson

KORDARYL CROSS,

              Defendant.
                                            /

                    SECOND ORDER EXTENDING TIME TO REPLY

       Pursuant to the stipulation of the parties (ECF No. 243), it is ORDERED that if the

defendant wants to file a reply in support of his motion for compassionate release, then he must

do so on or before December 28, 2020. No further extensions will be granted.

                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

Dated: November 25, 2020
